Citation Nr: 0504063	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-12 151	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for prostatitis.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a visual disorder.

4.  Entitlement to increased (compensable) rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had over 19 years of active military service.  
There are DD214s in the claims file showing active duty from 
September 17, 1946 to December 16, 1949, from May 30, 1952 to 
May 29, 1958, and from June 4, 1958 to July 9, 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought. 

In January 2005, a hearing was held in Washington, D.C., 
before the undersigned Acting Veterans Law Judge.  Additional 
medical consultation and treatment records were received in 
January 2005, after the case had been certified to the Board 
by the agency of original jurisdiction (AOJ).  Although such 
evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2004).  Consequently, a decision 
by the Board is not precluded.

The veteran's case has been advanced on the Board's docket.

The issues of entitlement to service connection for 
hypertension and prostatitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1971, 
the RO denied the veteran entitlement to service connection 
for prostatitis and for an eye disorder.

2.  Evidence received since the September 1971 raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for prostatitis.

3.  Evidence received since the September 1971 decision 
pertaining to an eye disorder either duplicates or is 
cumulative vis-à-vis evidence already of record, does not 
tend to show that a visual disorder occurred in service or 
that a nexus exists between the claimed disorder and service, 
and does not raise a reasonable possibility of substantiating 
the claim.

4.  The medical and other evidence of record indicates that 
the veteran's hemorrhoids are manifested by occasional pain 
and bleeding, without evidence of large thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences or more severe 
symptomatology.  


CONCLUSIONS OF LAW

1.  The September 1971 RO decision which denied entitlement 
to service connection for prostatitis and for an eye disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).

2.  New and material evidence to reopen the claim for service 
connection for prostatitis has been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  New and material evidence to reopen the claim for service 
connection for a visual disorder has not been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

4.  The schedular criteria for a compensable evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant had previously claimed entitlement to service 
connection for prostatitis and a visual disorder, which 
claims were denied by a rating action in September 1971.  
Prostatitis was not shown to exist at that time, and no 
chronic eye condition attributable to service was 
demonstrated.  The veteran's then existing eye condition 
(refractive error) was considered a constitutional defect 
that was not a disability for VA purposes.  He was properly 
notified of that decision and of his appellate rights, and 
did not appeal the decision.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  

Generally, when a claim has been disallowed, a claim based on 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  Under 38 U.S.C.A. § 5108, "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended recently.  The revised 38 C.F.R. 
§ 3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
his claims was received in June 2002, the amended regulation 
applies to this claim. 

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  Accordingly, 
if the evidence is not new, it is not necessary to go on and 
determine whether it is material.

The United States Court of Appeals for the Federal Circuit 
has held that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

At the time the claims were denied in 1971, evidence then of 
record included service medical records and post-service 
medical records then to date.  Such records contained 
reference to the veteran having had an episode of acute 
prostatitis in September 1964 and eye refractive error on 
separation, correctable to 20/20.  There was no evidence of 
an eye injury in service.

Considerable additional medical records have been submitted 
since the claims were previously denied.  The veteran was 
recently assessed with an urinary tract infection and 
prostatitis in October 2001, and, thereafter, he underwent a 
transurethral resection of the prostate (TURP) in January 
2002.  

The veteran has also submitted additional eye treatment 
records reflecting various assessments, such as one for 
myopia and presbyopia in May 1972.  Records also document, 
for example, that the veteran sustained head trauma in 
December 1977 (more than 10 years after service), that he had 
blurred vision "x 2weeks" in January 1985, and September 
2000 eye records assess the veteran with presbyopia.  
Additional evidence consists of testimony from a hearing 
before the undersigned in January 2005 as well as various 
statements submitted in conjunction with other evidentiary 
submissions.

With respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the veteran's 
statements do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise), nor do they provide a sufficient basis 
for reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Notwithstanding, when the claim of entitlement to service 
connection for prostatitis was previously denied in 1971, 
there was no evidence of prostatitis at the time, only an 
acute condition had been previously assessed in service.  As 
set forth above, the veteran was recently assessed with 
prostatitis, which, when considered in light of the acute 
condition manifested in service, raises a reasonable 
possibility of substantiating the claim.  Accordingly, that 
claim is reopened, subject to the directions set forth in the 
following remand portion of this decision. 

With respect to the claimed eye disorder, the Board is unable 
to identify any new and material evidence.  At the outset, 
refractive error of the eyes is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes. See 38 C.F.R. §§ 3.303(c), 4.9.  According to the 
VA's Adjudication Procedure Manual M21-1, Part VI, 11.07(b) 
defects of form or structure of the eye of congenital or 
developmental origin, such as regular astigmatism, myopia 
(other than malignant or pernicious), hyperropia, and 
presbyopia will not, in themselves, be regarded as 
disabilities and may not be service connected on the basis of 
incurrence or natural progress during service.  They cannot 
be service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury, which the 
record demonstrates there is none.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994); see also, Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  To 
the extent that the evidence demonstrates a congenital or 
development eye disorder, such evidence is not new and 
material.  

At his hearing before the undersigned in January 2005, the 
veteran acknowledged not having had an eye injury in service.  
The presently claimed eye disorder is not shown as related to 
service or attributable to anything other than a refractive 
error.  No medical professional has associated any of the 
veteran's eye complaints to service.  The evidence submitted 
in the context of that eye claim, which is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim in September 1971, does 
not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been submitted to reopen the veteran's claim 
of entitlement to service connection for an eye disorder, and 
the appeal in that regard is denied. 

Hemorrhoids

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
January 2003.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004), a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids, internal or external.  A 10 percent evaluation 
is assigned in cases of large or thrombotic and irreducible 
hemorrhoids, with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation is in order in 
cases of persistent bleeding and secondary anemia, or with 
fissures.

At his VA examination in January 2003, the appellant reported 
a history of hemorrhoids and occasional bleeding.  The 
examiner reported no significant hemorrhoids seen.  

Since there is no evidence in the file of large or thrombotic 
hemorrhoids evidencing frequent recurrences, the Board 
concludes that the clinical evidence demonstrates that the 
veteran's hemorrhoids are no more than mild or moderate.  
Moreover, hemorrhoidal bleeding, if any indeed exists, is 
only occasional and not persistent.  There is no clinical 
evidence of hemorrhoids which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, which would support the Board's 
assignment of a 10 percent or higher disability rating.  It 
appears that the veteran himself does not endorse such 
symptoms.

Consequently, a compensable evaluation is not warranted for 
the veteran's service-connected hemorrhoids.  After 
consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Veterans Claims Assistance Act of 2000

Shortly before the veteran's claims were filed, 38 U.S.C.A. § 
5107 was amended to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist inter alia.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) [hereinafter "VCAA"].  The Board notes 
that the VCAA was considered by the RO, as reflected by 
correspondence issued in November 2002 as well as the 
Statement of the Case of February 2004.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claims have been 
provided in the initial rating decision, the Statement of the 
Case and other development letters of record.  Accordingly, 
the veteran is not prejudiced by the Board's adjudication of 
his claim at this time.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In short, the Board concludes that the duty 
to assist has been satisfied, as well as the duty to notify 
the veteran of the evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
What the VCAA seeks to achieve is to give the veteran certain 
notice.  Once that has been done-irrespective of whether it 
has been done by way of a single notice letter, or via more 
than one communication-the essential purposes of the VCAA 
have been satisfied.  Here, the Board finds that, because the 
VCAA notice requirements has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

The claimant was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced by virtue of 
the rating action that preceded enactment of the VCAA because 
the earlier rating action, unfettered by legal doctrines such 
as res judicata or collateral estoppel, does not carry the 
same weight as a judicial or even other final administrative 
determinations vis-à-vis the claimant's appeal.  Furthermore, 
the Statement of the Case of February 2004, issued after the 
initial VCAA notice and following the initial rating action, 
constitutes an additional decision that fully considered the 
VCAA.  Additionally, the Board does a de novo review of the 
evidence and is not bound by the RO's prior conclusions in 
this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

ORDER

The veteran's claim of entitlement to service connection for 
prostatitis is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a visual disorder, the appeal is denied. 

Entitlement to increased (compensable) evaluation for 
hemorrhoids is denied. 


REMAND

The veteran is currently diagnosed with hypertension.  The 
Board notes that the veteran was indeed assessed with 
borderline hypertension early during his military service in 
1949.  A number of other blood pressure readings are 
documented in service, e.g. June 18, 1959 documented blood 
pressure of 135/95.  No diagnosis of pertinent pathology was 
documented on separation examination.  Nevertheless, where 
there is an in-service notation of a relevant abnormality, a 
medical opinion may be required to aid in substantiating the 
claim.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Accordingly, the Board considers that a medical opinion would 
materially assist in the development of this appeal.

The claim for prostatitis has been reopened.  Once a claim 
has been reopened, a fully measured duty to assist arises.  
The Board observes that the diagnosed  prostatitis was 
considered an acute condition in service.  Moreover, there 
was no evidence of prostatitis on his separation examination 
in 1964.  However, the condition was recently assessed.  A 
medical opinion would materially assist with respect to this 
claim also.  


To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The claims file should be referred to 
a VA physician or appropriate specialist.  
The examiner is requested to review the 
claims folder, including the service 
medical records.  Based on this review, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that the veteran's 
hypertension condition is etiologically 
related to, and/or has been aggravated 
by, the veteran's service.  The examiner 
is also requested to offer an opinion as 
to whether the veteran currently has 
prostatitis that is at least as likely as 
not etiologically related to the 
prostatitis condition diagnosed in 1964 
and/or whether the January 2002 TURP 
procedure is as least as likely as not 
etiologically related to the prostatitis 
condition diagnosed in 1964.  

If the physician believes that an 
examination is warranted, the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.   

2.  The RO should review the examination 
report to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.



3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


